DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to the Request for Continued Examination filed on 25 February 2022.
Claims 1, 4 – 16, and 18 – 23 are pending.  Claims 2 – 3 and 17 are cancelled by Applicant. 

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 February 2022 has been entered.
	
Election/Restrictions 
Applicant's election with traverse of claims 1 – 14 in the reply filed on 1 October 2021 is acknowledged.
The traversal is on the grounds that unity of invention was legally inapplicable to the present invention.  This argument is found persuasive, thus the restriction requirement filed 4 August 2021 has been withdrawn.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 25 February 2022, 16 October 2020, and 5 May 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Allowable Subject Matter
Claims 1, 4 – 16, and 18 – 23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, claim 15, and claim 16, upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed limitation, “the first gear being disposed on the first intermediate shaft between the first bevel gear and the motion-converting mechanism” in claims 1 and 16, and the claimed limitation, “a driving gear disposed on the first intermediate shaft between the driven bevel gear and the motion-converting mechanism.” The closest prior art, Bleicher et al. (GB 2,160,810), hereinafter Bleicher, discloses applicant’s invention except for the claimed invention.  The prior art of record do not disclose the claimed limitation and it is the examiner’s opinion that it would not be a matter of design choice to rearrange the first gear of Bleicher to be between the first bevel gear and the motion-converting mechanism of Bleicher since such a rearrangement poses issues that would make such a rearrangement non-obvious (i.e., relative position of the piston and percussive .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is (571)272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 

/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        9 March 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731